DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 5/11/2022, Applicant, on 8/11/2022, amended Claims 1 and 13 and cancelled Claims 9 and 16.  1-8, 10-15, and 17-20 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice –Applicant asserts that the claims are patent-eligible by reciting the amended limitations of the claims along with stating that there is a feedback loop which enables the refinement of the heterogenous information network, as in paragraphs [0014-15] and [0040], and stating that the claims are a practical application. Examiner disagrees as there is no feedback loop here as noted in the rejection below, and the trained model as claimed is not improved through a feedback loop, nor is it clear how the audience embeddings would be used in the training, and thus there is no practical application here as the claims merely use a trained model to perform the abstract limitations of the claims.
	Therefore the arguments are non-persuasive, and the rejection of the claims and their dependents are maintained under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 are directed to limitations for “train a skip gram model over glove embeddings of the merchant embeddings and the audience embeddings to produce a refined heterogeneous information network”. This is problematic, as Examiner does not see the audience embeddings training the skip gram model per Applicant’s Specification. For instance, Applicant’s Specification states:  
“[0031]    The method 300 can include generating (306) a set of audience embeddings from a set of audience auxiliary data relating to a set of audiences using an audience taxonomy by performing one or more analyses on the set of audience auxiliary data relating to the set of audiences using the audience taxonomy. Here, the audience auxiliary data includes transaction 
 
 
data and, optionally, auxiliary data such as certain demographic data. The audience embeddings may be generated using pre-trained GloVe embeddings.”
	
	Which shows that the audience embeddings come from a pre-trained glove embedding, but not that they train the model. Later the Specification states:
“[0042]    After generating the contextual graph 470, the contextual graph 470 can be further analyzed by a skip gram 480 to refine the contextual graph 470. That is, a skip gram model can be trained over glove embeddings and not on one hot encodings to learn merchant-audience specific interactions. Merchant and audience nodes can be initialized as zero vectors of same dimensions as glove output embeddings. A dedicated neural network can be used to perform the skip gram 480. A set of trained node embeddings 490 can also be generated and saved to train and refine the neural network that performs the skip gram 480. The resulting refined graph 470 can be used to determine scores for recommended audiences.”

	Which has no audience embeddings being used in the training. The specification is silent to this being done. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected.  
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 13 is directed to the limitations for receiving a merchant identifier of a merchant entered via a graphical user interface at a computing device accessing a recommender service of the audience recommender system (Collecting Information, an Observation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Marketing to an audience; a Certain Method of Organizing Human Activity);generating one or more merchant tags describing merchant data corresponding to the merchant identified by the merchant identifier (Analyzing Information, an Evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Marketing to an audience; a Certain Method of Organizing Human Activity); generating a set of audience embeddings from a set of audience data relating to a set of audiences using an audience taxonomy (Analyzing Information, an Evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Marketing to an audience; a Certain Method of Organizing Human Activity); generating a set of merchant embeddings from the merchant data relating to the merchant using the one or more merchant tags (Analyzing Information, an Evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Marketing to an audience; a Certain Method of Organizing Human Activity); producing a heterogenous information network of combined audience data and merchant data using the set of audience embeddings and the set of merchant embeddings (Analyzing Information, an Evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Marketing to an audience; a Certain Method of Organizing Human Activity); analyzing the heterogenous information network to identify relationships between each audience of the set of audiences and the merchant, wherein the analyzing the heterogenous information network comprises applying a skip gram model trained over glove embeddings of the merchant embeddings and the audience embeddings to produce a refined heterogeneous information network (Analyzing Information, an Evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Marketing to an audience; a Certain Method of Organizing Human Activity); determining a score for one or more audiences of the set of audiences based on the relationships between the one or more audiences and the merchant as indicated in the refined heterogenous information network (Analyzing Information, an Evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Marketing to an audience; a Certain Method of Organizing Human Activity); and providing a recommendation of the one or more audiences of the set of audiences and a corresponding score for each audience (Transmitting Information, an Evaluation and Judgment, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Marketing to an audience; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for marketing to an audience, a fundamental economic practice but for the recitation of generic computer components.  That is, other than reciting a recommender system comprising a processing system, an audience recommender system, graphical user interface at a computer device accessing a recommender service of the audience recommender system, and storage media with instructions, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to manage tasks for users.  For example, determining a score for one or more audiences encompasses a manager gauging a relationship and interaction between a customer and employee and then scoring it, an observation and evaluation. Further, the skip gram model is using glove, merchant, and audience embeddings but this does not create a feedback loop that would improve the model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for a Fundamental Economic Practice, Marketing to an audience, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system and storage media above are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0043]    Figure 5 illustrates a system for performing audience recommendation using node similarity in combined contextual graph embeddings. The system 500 can include several modules, including a transaction communication module 502, a request communication module 504, a heterogenous information network creation module 506, a heterogenous information network refinement module 508, and a score module 510. The system 500 can also include one or more data resources 512 to store relevant information. In some implementations, the modules include a computer readable storage medium having instructions stored thereon that direct a processing system (e.g., a hardware processor) to perform the functions associated with that module. In some cases, a module may have designated hardware. In some cases, a module may be executed on a virtual machine running on a host device supporting more than one module. In some cases, a module can be implemented entirely in hardware.”

	Which states that any hardware processor can be used to perform the software for the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies such as a computer, to perform the abstract limitations of the claims. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the systems or storage, nor the receiving or transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claim 1 contains the identified abstract ideas with no new additional elements to considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-12 and 14-20 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record and would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action. 
The closest prior art of record are Switzer (U.S. Publication No. 2012/006,6065), Taifi (U.S. Publication No. 2021/022,4862), Heterogeneous (NPL – Heterogeneous Information Network Embedding for Recommendation), and Recurrent (NPL – Recurrent knowledge graph embedding for effective recommendation).  Switzer, a system and method to segment customers, teaches receiving identifiers of users which can be businesses; use of tags ; generation of embeddings; producing a heterogenous information network from a set of embeddings; analyzing the heterogenous information network; determining a score for one or more audiences; and providing a recommendation of the one or more audiences of the set of audiences and a corresponding score for each audience, but not the use of a graph for the embeddings to make a recommendation, nor does it specifically teach any of this for an audience. Taifi, a line-based audience extension system and method, teaches receiving of identifiers for users, generation of tags for users and metadata on information, generating a recommendation for an audience by using embeddings, but it does not explicitly teach the explicit manner as claimed here by using a heterogenous information network.  Heterogenous, non-patent literature for a Heterogenous Information Network Embedding for Recommendations, teaches the process of using a heterogenous network, along with glove embeddings, for determination of a recommendation, but this is not applied to an audience or merchant as claimed. Recurrent, non-patent literature for using a Recurrent Knowledge Graph Embedding for Effective Recommendations, also teaches the process of using a heterogenous network, along with glove embeddings, for determination of a recommendation, but this is also not applied to an audience or merchant as claimed. None of the above prior art explicitly teaches the specific combination of use of an audience taxonomy being used to produce a heterogenous information network to identify relationships of an audience and merchant in order to determine a score which is then used to provide a recommendation, along with the prior taught limitations, in the specific manner that is claimed and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record, and are objected to as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210224862 A1
Taifi; Moussa et al.
LINE ITEM-BASED AUDIENCE EXTENSION
US 20120066065 A1
Switzer; Nancy
Systems and Methods to Segment Customers
US 20220138594 A1
Ackerman; Dennis Paul et al.
METHODS AND SYSTEMS OF ASSERTIONAL SIMULATION
US 20220114172 A1
Deshmukh; Unmesh Anil et al.
QUERY DECOMPOSITION FOR SCALABILITY OF CONTINUOUS QUERY PROCESSING
US 20170187722 A1
Roundtree; Brian
SENSOR BASED PRIVACY CENTRIC NETWORK COMMUNICATION, SHARING, RANKING TOOLS AND OTHER TOOLS
US 20170171324 A1
Yu; Jin et al.
METHOD AND SYSTEM FOR PROVIDING RECOMMENDATIONS USING LOCATION INFORMATION
US 20160371692 A1
Clyne; Andrew
SYSTEMS AND METHODS TO PROVIDE OFFERS TO TRAVELERS
US 20160180386 A1
Konig; Francis
SYSTEM AND METHOD FOR CLOUD BASED PAYMENT INTELLIGENCE
US 20160098713 A1
Fuerstenberg; Zack et al.
SYSTEMS AND METHODS TO COMMUNICATE WITH TRANSACTION TERMINALS
US 20150220951 A1
Kurapati; Kaushal et al.
METHOD AND SYSTEM FOR INFERRING AN INDIVIDUAL CARDHOLDER'S DEMOGRAPHIC DATA FROM SHOPPING BEHAVIOR AND EXTERNAL SURVEY DATA USING A BAYESIAN NETWORK


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        8/25/2022